ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 FILED VIA EDGAR December 24, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimus Managers Trust File Nos. 333-180308 and 811-22680 Ladies and Gentlemen: On behalf of the Ultimus Managers Trust (“Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 18 (the “Amendment”) to Registrant's registration statement on Form N-1A.The Amendment is to be effective on February 24, 2014, pursuant to Rule 485(a)(1) under the Securities Act of 1933. The Amendment is being filed to add a new share class to the Lyrical U.S. Value Equity Fund, a series of the Registrant. Please direct any questions regarding this filing to the undersigned at 513.587.3451. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
